 1
 2
 3
 4
 5
 6
 7
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12
     KEYSHA L. AINSWORTH,                     )    Case No. EDCV 18-01116-AS
13                                            )
                            Plaintiff,        )    MEMORANDUM OPINION AND
14                                            )
            v.                                )    ORDER OF REMAND
15                                            )
     NANCY A. BERRYHILL, Acting               )
16 Commissioner of Social                     )
     Security,                                )
17                                            )
                            Defendant.        )
18                                            )
19
                                             PROCEEDINGS
20
21
            On May 5, 2018, Plaintiff filed a Complaint seeking review of the
22
     denial      of   her    applications    for   Disability    Insurance    Benefits    and
23
     Supplemental Security Income.            (Docket Entry No. 1).        The parties have
24
     consented to proceed before the undersigned United States Magistrate
25
     Judge. (Docket Entry Nos. 11-12). On October 11, 2018, Defendant filed
26
     an Answer along with the Administrative Record (“AR”).                  (Docket Entry
27
     Nos.   15-16).          On   February   14,   2019,   the   parties    filed   a   Joint
28
 1 Stipulation (“Joint Stip.”) setting forth their respective positions
 2 regarding Plaintiff’s claims.    (Docket Entry No. 25).
 3
 4       The Court has taken this matter under submission without oral
 5 argument.    See C.D. Cal. L.R. 7-15.
 6
 7
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
 8
 9       On October 24, 2014, Plaintiff, formerly employed as an insurance
10 agent, a real estate loan coordinator, and a loan collection officer
11 (see AR 37-45, 65-68, 263), filed an application for Disability
12 Insurance Benefits, alleging an inability to work because of a disabling
13 condition since January 31, 2014.    (See AR 219-22).     On the same date,
14 Plaintiff filed an application for Supplemental Security Income,
15 alleging a disability since July 18, 2014.    (See AR 223-29).
16
17       On February 6, 2017, the Administrative Law Judge (“ALJ”), John
18 Moreen, heard testimony from Plaintiff (represented by counsel) and
19 vocational expert Davis Martin Brodwin. (See AR 35-73).       On April 28,
20 2017, the ALJ issued a decision denying Plaintiff’s applications. (See
21 AR 13-27).    After determining that Plaintiff had severe impairments –-
22 depressive disorder and post-traumatic stress disorder (AR 15-16)1 -- but
23 did not have an impairment or combination of impairments that met or
24 equaled the severity of one of the listed impairments (AR 16-18), the
25 ALJ found that Plaintiff had the residual functional capacity (“RFC”)2
26
         1
                The ALJ found that Plaintiff’s other impairments –- back and
27 sciatic leg pain, and obesity –- were nonsevere. (AR 16).
28      2
             A Residual Functional Capacity is what a claimant can still do
     despite existing exertional and nonexertional limitations.   See 20
                                                           (continued...)

                                        2
 1 to perform a full range of work at all exertional levels with the
 2 following non-exertional limitations: can perform moderately complex
 3 tasks of four to five steps; no interpersonal interactions and no team
 4 work; and no highly stressful jobs with high production quotas. (AR 18-
 5 25). The ALJ then determined that Plaintiff was not able to perform any
 6 past relevant work (AR 25), but that Plaintiff could perform jobs
 7 existing in significant numbers in the national economy and was
 8 therefore not disabled within the meaning of the Social Security Act.
 9 (AR 26-27).
10
11        Plaintiff requested that the Appeals Council review the ALJ’s
12 decision.     (See AR 217, 351-53).   The request was denied on March 29,
13 2018. (See AR 1-5).     Plaintiff now seeks judicial review of the ALJ’s
14 decision, which stands as the final decision of the Commissioner.      See
15 42 U.S.C. §§ 405(g), 1383(c).
16
17
                               STANDARD OF REVIEW
18
19
          This Court reviews the Commissioner’s decision to determine if it
20
     is free of legal error and supported by substantial evidence.       See
21
     Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).     “Substantial
22
     evidence” is more than a mere scintilla, but less than a preponderance.
23
     Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).    To determine
24
     whether substantial evidence supports a finding, “a court must consider
25
     the record as a whole, weighing both evidence that supports and evidence
26
27
          2
28           (...continued)
     C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).

                                         3
 1
     that       detracts   from    the    [Commissioner’s]     conclusion.”       Aukland   v.
 2
     Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)(internal quotation
 3
     omitted).       As a result, “[i]f the evidence can support either affirming
 4
     or reversing the ALJ’s conclusion, [a court] may not substitute [its]
 5
     judgment for that of the ALJ.”                Robbins v. Soc. Sec. Admin., 466 F.3d
 6
     880, 882 (9th Cir. 2006).3
 7
 8
                                     PLAINTIFF’S CONTENTIONS
 9
10
            Plaintiff alleges that the ALJ erred in failing to (1) provide
11
     proper reasons for finding Plaintiff’s testimony not credible; (2)
12
     properly reject the opinions of Plaintiff’s treating psychiatrist and
13
     other treating physicians; and (3) properly reject Plaintiff’s mother’s
14
     testimony.       (See Joint Stip. at 4-11, 16-24, 29-33).
15
16
                                               DISCUSSION
17
18
            After consideration of the record as a whole, the Court finds that
19
     Plaintiff’s       first      claim   of   error     warrants   a   remand   for   further
20
     consideration.         Since the Court is remanding the matter based on
21
     Plaintiff’s first claim of error, the Court will not address Plaintiff’s
22
     second and third claims of error.
23
24
25
26          3
                    The    harmless        error     rule
                                               applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                                     4
 1
     A.   The ALJ Did Not Properly Assess Plaintiff’s Testimony
 2
 3
          Plaintiff asserts that the ALJ did not provide proper reasons for
 4
     finding that Plaintiff’s testimony about her symptoms and limitations
 5
     was not fully credible. (See Joint Stip. at 4-11, 16-18).           Defendant
 6
     asserts that the ALJ provided sufficient reasons for finding Plaintiff
 7
     not fully credible.   (See Joint Stip. at 11-16).
 8
 9
          1.     Legal Standard
10
11
          Where, as here, the ALJ finds that a claimant suffers from a
12
     medically   determinable     physical   or   mental   impairment   that   could
13
     reasonably be expected to produce her alleged symptoms, the ALJ must
14
     evaluate “the intensity and persistence of those symptoms to determine
15
     the extent to which the symptoms limit an individual’s ability to
16
     perform work-related activities for an adult . . . .”        Soc. Sec. Ruling
17
     (“SSR”) 16-3p, 2017 WL 5180304, *3.4
18
19
          A claimant initially must produce objective medical evidence
20
     establishing a medical impairment reasonably likely to be the cause of
21
     the subjective symptoms. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
22
     1996); Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991).            Once a
23
     claimant produces objective medical evidence of an underlying impairment
24
     that could reasonably be expected to produce the pain or other symptoms
25
26        4
                 SSR 16-3p, which superseded SSR 96-7p, is applicable to this
27 case, because SSR 16-3p, which became effective on March 28, 2016, was
     in effect at the time of the Appeal Council’s March 29, 2018 denial of
28   Plaintiff’s request for review. 20 C.F.R. § 404.1529, the regulation on
     evaluating a claimant’s symptoms, including pain, has not changed.

                                             5
 1
     alleged, and there is no evidence of malingering, the ALJ may reject the
 2
     claimant’s testimony regarding the severity of his or her pain and
 3
     symptoms only by articulating specific, clear and convincing reasons for
 4
     doing so.      Brown-Hunter v. Colvin,         798   F.3d   749,   755 (9th Cir.
 5
     2015)(citing Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.
 6
     2007)); see also Smolen, supra; Robbins v. Social Sec. Admin, 466 F.3d
 7
     880, 883 (9th Cir. 2006); Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
 8
     1998); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).
 9
     Because the ALJ does not find that Plaintiff was malingering,5 the
10
     “clear and convincing” standard stated above applies.
11
12
          Generalized, conclusory findings do not suffice.               See Moisa v.
13
     Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)(the ALJ’s credibility
14
     findings “must be sufficiently specific to allow a reviewing court to
15
     conclude the [ALJ] rejected [the] claimant’s testimony on permissible
16
     grounds and did not arbitrarily discredit the claimant’s testimony”)
17
     (citation and internal quotation marks omitted); Holohan v. Massanari,
18
     246 F.3d 1195, 1208 (9th Cir. 2001)(the ALJ must “specifically identify
19
     the testimony [the ALJ] finds not to be credible and must explain what
20
     evidence undermines the testimony”); Smolen, 80 F.3d at 1284 (“The ALJ
21
     must state specifically which symptom testimony is not credible and what
22
     facts in the record lead to that conclusion.”).
23
24
25        5
                 Although the ALJ, when addressing Plaintiff’s testimony, noted
26 that the examining psychologist, Dr. Margaret Donohue, found that
     Plaintiff   was   a   malingerer   (see   AR    24   [“Finally,    Dr.   Donohue’s
27 consutative examination report and her diagnosis of malingering is noted
     (Exhibit B3F/6)”]; see also AR 23), the ALJ gave Dr. Donohue’s opinion
28   little weight (see AR 23) and did not affirmatively find that Plaintff
     was a malingerer.

                                           6
 1
          2.   The ALJ’s Credibility Findings
 2
 3
          Plaintiff made the following statements in a Function Report -
 4
     Adult dated December 6, 2014 (see AR 279-87):
 5
 6
               She lives in a house with family. Her mood changes,
 7        lack of memory, difficulty concentrating, panic attacks,
          anxiety, irritablility, restlenessness, nervousness, and
 8        difficulty sleeping limit her ability to work. (See AR 279).

 9             With respect to her daily activities, every day is
          different. Some days she wants to stay in bed; other days
10        she gets up, dresses, and goes on a walk. She does not take
          care of anybody else or pets. Prior to her conditions, she
11        took care of her daughter (who passed away). Her conditions
          affect her sleep –- she sleeps all day, but her new
12        medication prevents her from sleeping (so she has to take
          medication to sleep). She does not have any problem with
13        personal care (dressing, bathing, caring for hair, shaving,
          feeding self, using the toilet), but some days she does not
14        feel like taking care of her personal needs.      Her mother
          sometimes asks her if she took her medication. She is able
15        to make sandwiches or warm up food in the microwave, but her
          mother normally prepares her food or meals. She no longer
16        cooks because she does not have the desire or the
          concentration/memory. She does not do any household chores,
17        except for making her bed when she decides to get up or
          washing her plate or glass after eating (it takes her time to
18        do such chores, and her mother needs to encourage her to do
          such chores).    She goes outside when she feels like it,
19        driving or riding in a car.     She shops in stores to buy
          groceries (about once a month with her mother) and to buy
20        personal items. She is able to pay bills (her mother pays
          her bills), count change, handle a savings account, and use
21        a checkbook/money orders. Since her conditions began, she
          has not had her own money to handle. She does not have any
22        hobbies and interests, and she does not know if her hobbies
          and interests have been affected by her conditions. Twice a
23        month she goes out with a friend for a meal or just to get
          out. She does not go any places on a regular basis. She can
24        go out without anybody accompanying her.           Since her
          conditions began, she does not have any desire to do social
25        activities. (See AR 280-84).

26             Her conditions affect her abilities to remember,
          complete taks, concentrate, and understand and follow
27        instructions. She can pay attention for 5 to 10 minutes.
          She does not finish what she starts. She does not follow
28        written instructions well because her mind drifts off. She
          thinks she follows spoken instructions okay. She has never

                                        7
 1
        been fired or laid off from a job because of problems getting
 2      along with other people. She is not able to handle stress or
        changes in routine.       Her unusual behaviors are not
 3      remembering things and feeling fearful.        She takes the
        following medications (which either affect her sleep or make
 4      her sleepy): Bupropion, 150 mg; Doxephin, 50mg; Temazepam, 30
        mg; Lorazepham; and Sertraline/Remeron. (See AR 284-86).
 5
 6      Plaintiff gave the following testimony at the administrative

 7 hearing (see AR 36-53, 55-68):
 8
             She is 50 years old, and she lives with her mother in
 9      her mother’s house. She attended college, but did not obtain
        a degree or a certificate.    In 2011 her daughter died of
10      cancer -- her daughter’s death was a shock; taking care of
        her daughter caused her hair to fall out. She is not able to
11      work because she has: (1) panic attacks every other day (her
        mind shuts down, she cannot breathe, she hears voices in her
12      head, she has to get away from crowds, she has bad thoughts
        about sometimes hurting herself or acting violently) which
13      sometimes last about one and half hours and for which she
        takes medication daily (an extra pill, which she carries on
14      her, helps her calm down but does not prevent such attacks);
        (2) memory loss/forgetfulness daily (she forgets what she is
15      doing; her mother thinks it could be a side effect of her
        medications); (3) confusion daily; (4) depression (she cries
16      once or twice a day -- medication sometimes but does not
        always control her crying; the crying sometimes lasts until
17      she has a panic attack and starts to vomit and then goes to
        sleep); and (5) insomnia (she sometimes is up all night, and
18      appears to see shadows of individuals to whom she talks; the
        medications have not helped her and have side effects,
19      including leg cramps, numb legs, trembling, and incoherent
        speech). Her crying outbreaks happen all the time, and are
20      triggered by any reminders about her daughter (television
        commercials, seeing her niece, visits from family with
21      children). (See AR 36-37, 45-48, 55-63).

22           She last worked in 2011.      From 2007 to 2011, she
        received self-employment income for work as an insurance
23      agent.   From 2006 to 2007, she worked for her family’s
        business as a loan originator/coordinator for real estate.
24      She left that job in 2007 because her daughter got sick.
        From 2002 to 2005, she worked as a loan collection officer.
25      All three positions were desk jobs which did not involve
        lifting and carrying. (See AR 37-45, 65-68).
26           When asked about the consultative examiner’s      finding
27      that she was a malingerer, she said that the day        of the
        evaluation (her friend took her there), she was not    feeling
28      mentally well (which means “I shut(s) [sic] down and   I don’t


                                      8
 1
        feel like doing nothing”, and she was on a new medication),
 2      and she told the examiner she was confused and was not
        feeling well. She did not understand that the evaluation was
 3      to determine whether or not she was disabled; she just
        thought she was going for an evaluation. After she left the
 4      evaluation, she had a panic attack and vomited. (See AR 49-
        51, 60-61, 64).
 5
 6           She has someone treat and wash her hair (her hair has
        not fully grown back since 2011). She no longer cooks; she
 7      burned herself taking something out of the oven with her
        hands.   She makes her bed and vaccuums.      She used to do
 8      laundry, but now her mother does the laundry (her mother does
        not want her dealing with machines).     She has a driver’s
 9      license, but her friend drove her to the hearing. She shops
        for groceries and does activities with her mother; she does
10      not shop for groceries on her own -- the last time she went
        shopping on her own, 3 to 4 months earlier, she walked out of
11      the store without paying for the item). (See AR 47, 51-53,
        60, 63-64).
12
13      After summarizing Plaintiff’s testimony (see AR 19)6, the ALJ

14 discussed the medical evidence in the record, including the opinions of
15 Plaintiff’s treating physicians, the consultative examiner, and the
16
17      6
             The ALJ wrote:
18           The claimant alleges that she experiences depression;
             mood changes, anxiety, panic attacks (in which her mind
19           shuts down, she can’t breathe, and she has to isolate
             herself); crying spells; irritability; restlessness;
20           insomnia; fearfulness; fatigue; problems focusing,
             concentrating, and understanding; memory loss; confusion;
21           thoughts and voices in her head; “dreams” where she sees
             shadows of individuals and talks to them; hair loss; and
22           feelings of emptiness, lifelessness, and being “blocked”
             (Exhibits B4E/2; B5E/1, 2, 6, 7; B9E/1; Hearing). As a
23           result, she described difficulty following instructions,
             completing tasks, handling stress, and handling changes
24           in routine (but does not claim any physical limitations)
             (Exhibit B5E/6, 7). The claimant also indicates that her
25           medications cause poor focus, grogginess, sleepiness, an
             inability to sleep, hallucinations, suicidal thoughts,
26           disturbing thoughts, anxiety, fatigue, a feeling of
             having a heavy head and needing to lie down, memory loss,
27           slurred and slow speech, an inability to get words out,
             a painful rash on her face and neck, “feeling bad,” and
28           cramps and numbness in her legs (Exhibits B5E/8; B9E/1,
             3; B11E/2, 5).

                                      9
 1
     State agency psychiatric consultant.            (See AR 19-24).        The ALJ then
 2
     addressed Plaintiff’s testimony as follows:
 3
 4
          The claimant’s allegations of generally disabling symptoms
 5
          and   limitations       (including    claims   of   hallucinations      and
 6
          suicidal thoughts caused by medication) are not corroborated
 7
          by the evidence in the record, as detailed above.                        In
 8
          addition, the record shows that the claimant has no problems
 9
          with personal care; does not need any help dressing, bathing,
10
          preparing      meals,    doing     household   chores,      or   shopping;
11
          prepares food; performs some household chores (including
12
          making the bed, washing dishes, and vacuumming); drives a
13
          car; is able to pay bills, count change, handle a savings
14
          acount, and use a checkbook or money orders; spends time with
15
          friends daily (including talking, taking walks, and going out
16
          to lunch or dinner); and has breakfast and watches television
17
          with her mother (Exhibits B3F/3, 6; B5E/2, 3, 4, 5; B6E/2, 4,
18
          5;    B9E/4;   B11E/6;    Hearing).       These     activities    are   not
19
          inconsistent with the above residual functional capacity
20
          (which describes the most the claimant can do).                  They are,
21
          however, inconsistent with allegations of disability because
22
          they suggest that the claimant is capable of performing
23
          appropriate work activities on an ongoing and daily basis.
24
25
          Furthermore,     as     detailed     above,    there   is    considerable
26
          evidence of non-compliance with treatment (including failing
27        to show up for appointments and not taking medication as
28

                                               10
 1
     prescribed)   (see,   e.g.,   Exhibits   B2F/16;   B4F/2,   6,   21;
 2
     B7F/10, 14; B9F/13, 21, 47, 48)[.]
 3
 4
     The claimant also indicated that she could not write more
 5
     than her own name in English, although she was able to
 6
     complete a function report by hand (Exhibits B4E/1; B5E).
 7
 8
     Finally, Dr. Donohue’s consultative examination report and
 9
     her diagnosis of malingering is noted (Exhibit B3F/6).
10
11
     Accordingly, after careful consideration of the evidence, the
12
     undersigned finds that the claimant’s medically determinable
13
     impairments could reasonably be expected to produce the above
14
     alleged symptoms; however, her statements concerning the
15
     intensity, persistence and limiting effects of these symptoms
16
     are not entirely consistent with the medical evidence and
17
     other evidence in the record for the reasons explained above.
18
     Accordingly, these statements have been found to affect the
19
     claimant’s ability to work only to the extent they can
20
     reasonably be accepted as consistent with the objecctive
21
     medical and other evidence.
22
23
     (AR 24-25).
24
25
26
27
28

                                      11
 1
          3.   The ALJ’s Assessment of Plaintiff’s Testimony
 2
 3
          As set forth below, the ALJ failed to provide legally sufficient
 4
     reasons for discrediting Plaintiff’s testimony about the intensity,
 5
     persistence and limiting effects of her pain and symptoms.7
 6
 7
          First, the ALJ failed to “specifically identify ‘what testimony is
 8
     not credible and what evidence undermines [Plaintiff’s] complaints.’”
 9
     Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007)(quoting Lester v.
10
     Chater, 81 F.3d 821, 834 (9th Cir. 1995)); see also Smolen, 80 F.3d at
11
     1284 (“The ALJ must state specifically what symptom testimony is not
12
     credible and what facts in the record lead to that conclusion”).
13
14
          Second, the ALJ’s partial discounting of Plaintiff’s testimony
15
     about her symptoms and limitations based on her ability to perform
16
     certain daily activities, such as personal care (including dressing and
17
     bathing), preparing meals and food, doing household chores (including
18
     making the bed, washing the dishes, and vacuumming), driving a car,
19
     shopping, abilities to pay bills, count change, handle a savings
20
     account, and use a checkbook or money orders, spending time with friends
21
22
          7
               The   Court   will   not    consider   reasons for discounting
23 Plaintiff’s subjective symptom testimony that were not given by the ALJ
   in the decision (see Joint Stip. at 13-15, i.e., inconsistencies between
24 Plaintiff’s testimony and Plaintiff’s medical records about
     hallucinations and suicidal thoughts caused by medications, nature of
25 Plaintiff’s responses at the administrative hearing, inconsistencies in
   Plaintiff’s prior application). See Connett v. Barnhart, 340 F.3d 871,
26 874 (9th Cir. 2003)(“We are constrained to review the reasons the ALJ
     asserts.”; citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) and
27 Pinto v. Massanari, 249 F.3d 840, 847-48 (9th Cir. 2001)); Garrison v.
   Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)(“We review only the reasons
28 provided by the ALJ in the disability determination and may not affirm
     the ALJ on a ground upon which he did not rely.”).

                                          12
 1
     (including talking, taking walks, and going out to lunch or dinner), and
 2
     having breakfast and watching television with her mother was not a clear
 3
     and convincing reason. See Vertigan v. Halter, 260 F.3d 1044, 1050 (9th
 4
     Cir. 2001)(“[T]he mere fact that a plaintiff has carried on certain
 5
     daily activities . . . does not in any way detract from her credibility
 6
     as to her overall disability.         One does not need to be ‘utterly
 7
     incapacitated’ in order to be disabled.”); Reddick, supra (“Only if the
 8
     level   of   activity   were   inconsistent   with   the   Claimant’s   claimed
 9
     limitations would these activities have any bearing on Claimant’s
10
     credibility.”).    While a plaintiff’s ability to spend a “substantial
11
     part” of his or her day engaged in pursuits involving the performance
12
     of physical functions that are transferable to a work setting may be
13
     sufficient to discredit him or her, here, there is no evidence that
14
     Plaintiff was spending a substantial part of her day engaged in these
15
     activities or that the physical demands of such tasks as personal care
16
     (including dressing and bathing), preparing meals and food, doing
17
     household chores (including making the bed, washing the dishes, and
18
     vacuumming), driving a car, shopping, abilities to pay bills, count
19
     change, handle a savings account, and use a checkbook or money orders,
20
     spending time with friends (including talking, taking walks, and going
21
     out to lunch or dinner), and having breakfast and watching television
22
     with her mother were transferable to a work setting.            See Ghanim v.
23
     Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014)(“However, there is no
24
     indication here that the limited activities Ghanim engaged in, often
25
     with the help of a friend, either comprised a ‘substantial portion’ of
26
     Ghanim’s day, or were ‘transferrable’ to a work environment.”); Morgan
27 v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).
28 Indeed, at the hearing, the ALJ did not ask Plaintiff about the amount

                                           13
 1
     of time it took her to perform          personal care activity (including
 2
     dressing   and   bathing),   prepare   meals   and   food,   household   chores
 3
     (including making the bed, washing the dishes, and vacuuming), drive,
 4
     shop, and spend time with friends (including talking, taking walks, and
 5
     going out to lunch or dinner) or how often she did these activities.
 6
     Thus, Plaintiff’s admitted daily activities do not constitute a legally
 7
     sufficient reason to reject Plaintiff’s subjective symptom testimony.
 8
 9
           It is not clear whether the ALJ considered Plaintiff’s testimony
10
     about her limited abilities to perform such daily activities (see AR 280
11
     [Plaintiff stated in the Function Report that on some days she gets
12
     dressed], AR 281 [Plaintiff stated in the Function Report that on some
13
     days she does not feel like taking care of her personal needs and
14
     grooming], AR 281 [Plaintiff stated in the Function Report that she
15
     “makes a sandwich” [and] warm[s] up food in the microwave,” that her
16
     mother normally prepares food or meals, that it takes her time to
17
     prepare food or meals, and that she does not cook any more], AR 63-64
18
     [Plaintiff testified at the hearing that she has somebody wash and treat
19
     her hair], AR 47, 51-52 [Plaintiff testified at the hearing that she no
20
     longer cooks], AR 281 [Plaintiff stated in the Function Report that she
21
     is very slow at making her bed and washing her own dishes and that she
22
     needs her mother’s encouragement to do these chores], AR 52 [Plaintiff
23
     testified at the hearing that her friend drove her to the hearing], AR
24
     282 [Plaintiff stated in the Function Report that she sometimes goes
25
     grocery shopping with her mother and that she shops once a month “if
26
     [she] decide[s] to go out with [her] mother”], AR 52 [Plaintiff
27 testified at the hearing that she goes grocery shopping with her mother
28 and not by herself], and AR 282 [Plaintiff stated in the Function Report

                                            14
 1
     that although she has the abilities to pay bills, count change, handle
 2
     a savings account, and use a checkbook or money orders, her mother pays
 3
     her bills], and AR 283 [Plaintiff stated in the Function Report that her
 4
     friend takes her out to lunch or dinner or to go walking twice a
 5
     month]).   Therefore, the degree to which Plaintiff could perform such
 6
     daily activities may not have been inconsistent with her testimony
 7
     regarding her symptoms and limitations.   See Reddick, supra; see also
 8
     Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 600 (9th
 9
     Cir. 1999)(“If a claimant is able to spend a substantial part of his day
10
     engaged in pursuits involving the performance of physical functions that
11
     are transferable to a work setting, a specific finding as to this fact
12
     may be sufficient to discredit a claimant’s allegations.”).
13
14
          Third, although an ALJ may discount a claimant’s credibility based
15
     on an “unexplained or inadequately explained failure to seek treatment
16
     or to follow a prescribed course of treatment,” Tommasetti v. Astrue,
17
     533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell v. Sullivan, 947 F.2d 341,
18
     346 (9th Cir. 1991), the ALJ’s partial discounting of Plaintiff’s
19
     testimony about her symptoms and limitations based on her non-compliance
20
     with treatment (failing to show up for appointments and not taking
21
     medication as prescribed) was not a clear and convincing reason.    The
22
     evidence on which the ALJ relies (see AR 20-22, 24) -- specifically,
23
     Plaintiff’s failure to show up for three appointments with her treating
24
     psychiatrist (see AR 385 [Medication Visit Interdisciplinary Note dated
25
     November 10, 2014], AR 457 [Medication Visit Interdisciplinary Note
26
     dated November 30, 2015], AR 453 [Medication Visit Interdisciplinary
27 Note dated April 21, 2016]); Plaintiff’s failure to show up for
28 mammogram appointments (see AR 424 [Ambulatory Progress Note dated May

                                        15
 1
     6, 2014, stating that “[Patient] needs a mammo order [Patient] missed
 2
     last appt for mammo”], AR 507 [Ambulatory Progress Note dated May 28,
 3
     2015, stating that “[Patient] needs a mammo order has no showed a few
 4
     appt scheduled already”], AR 409         [Ambulatory   Progress   Note dated
 5
     December 10, 2014, stating that “[Patient] continues to no show her
 6
     mammo appts”]; AR 404 [Ambulatory Progress Note dated March 18, 2015,
 7
     stating   that   “[Patient]   has   missed     multiple   appointment    for
 8
     mammograms”]); Plaintiff’s failure to take medications (see AR 508
 9
     [Ambulatory Progress Note dated May 28, 2015, stating: “[Patient] states
10
     that she recently realized that her mom was cutting some of her psych
11
     meds in half and was not giving all of them to her as well.        [Patient]
12
     states she is not taking the medications as prescribed but at the time
13
     was feeling tired, dizzy and lethargic.”], AR 481 [Ambulatory Progress
14
     Note dated May 31, 2016, stating: “[Patient] states her cramping did not
15
     improve after stopping her statin. [Patient] however did not restart the
16
     statin.”]; and Plaintiff’s failure to obtain laboratory tests (see AR
17
     474 [Ambulatory Progress Note dated September 16, 2016, stating that
18
     “[Patient] here for follow up however she did not get her labs drawn as
19
     previously requested”] -- does not show that Plaintiff was not compliant
20
     with her psychiatric treatment from January 31, 2014, the disability
21
     onset date, through April 28, 2017, the date of the ALJ’s Decision.
22
     Indeed, Plaintiff’s mammogram appointments and cholesterol medication
23
     are unrelated to Plaintiff’s psychiatric treatment.        Moreover, at the
24
     hearing, the ALJ did not ask Plaintiff about the circumstances of her
25
     three missed psychiatric appointments and why she was not taking the
26
     psychiatric medications as prescribed.     See SSR 16-3p, 2017 WL 5180304,
27 *9 (“. . . [I]f the frequency or extent of the treatment sought by an
28 individual is not comparable with the degree of the individual’s

                                         16
 1
     subjective complaints, or if the individual fails to follow prescribed
 2
     treatment that might improve symptoms, we may find the alleged intensity
 3
     and persistence of an individual’s symptoms are inconsistent with the
 4
     overall evidence of record.        We will not find an individual’s symptoms
 5
     inconsistent with the evidence in the record on this basis without
 6
     considering possible reasons he or she may not comply with treatment or
 7
     seek treatment consistent with the degree of his or her complaints.          We
 8
     may need to contact the individual regarding the lack of treatment or,
 9
     at an administrative proceeding, ask why he or she has not complied with
10
     or   sought   treatment   in   a     manner   consistent   with   his   or   her
11
     complaints.”).   Plaintiff may have provided a reason for missing the
12
     three psychiatric appointments, like she did on December 8, 2015 (see
13
     AR 492 [Ambulatory Progress Note dated December 8, 2015, stating that
14
     “[Patient] states she has a psych appointment coming up but she missed
15
     her last one because she had to take her mom to the doctor.”] and on
16
     September 16, 2016 (see AR 474 [Ambulatory Progress Note dated September
17
     16, 2016, stating that “[Patient] still seeing her thearpist and
18
     psychiatrist although she missed her last psychiatry appointment due to
19
     her care [sic] breaking down.”]).
20
21
          Fourth, the ALJ’s partial discounting of Plaintiff’s testimony
22
     about her symptoms and limitations based on an alleged inconsistency
23
     between a statement in a Disability Report that she could not write more
24
     than her own name in English and her ability to complete the Function
25
     Report by hand was not a clear and convincing reason, as Defendant
26
     concedes (see Joint Stip. at 15 [“The ALJ likely erred in finding an
27 inconsistency when a form indicated Plaintiff could not write more than
28 her name, but she was able to complete a hand written function report

                                             17
 1
     . . . . It appears the disability report form contained a typographical
 2
     error and was completed by someone else.”)]).
 3
 4
           Fifth, to the extent that the ALJ may have attempted to partially
 5
     discount Plaintiff’s testimony about her symptoms and limitations based
 6
     on the consultative examiner’s diagnosis of Plaintiff as a malinger (see
 7
     AR 401 [Dr. Donohue diagnosed Plaintiff with malingering]), that reason
 8
     was not clear and convincing.         While the ALJ noted the diagnosis (see
 9
     AR 24 [“Finally, Dr. Donohue’s consultative examination report and her
10
     diagnosis of malingering is noted (Exhibit B3F/6)]), the ALJ did not
11
     affirmatively find that Plaintiff was a malingerer.            Moreover, it does
12
     not   appear   that   the   ALJ   acknowledged,      considered,     or   addressed
13
     Plaintiff’s testimony at the hearing about why she acted as she did at
14
     the consultative examination, specifically, that she was not feeling
15
     well and was confused (see AR 49-51, 60-61, 64).
16
17
           Sixth, while the ALJ also found there was a lack of objective
18
     medical   evidence    supporting      Plaintiff’s    testimony      concerning   her
19
     symptoms and limitations, this factor cannot, by itself, support an
20
     adverse finding about Plaintiff’s testimony. See Trevizo v. Berryhill,
21
     862 F.3d 987, 1001 (9th Cir. 2017)(once a claimant demonstrates medical
22
     evidence of an underlying impairment, “an ALJ ‘may not disregard [a
23
     claimant’s     testimony]    solely     because     it   is   not    substantiated
24
     affirmatively by objective medical evidence.’”; quoting Robbins v. Soc.
25
     Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)); Rollins v. Massanari,
26
     261 F.3d 853, 857 (9th Cir. 2001); Tidwell v. Apfel, 161 F.3d 599, 602
27 (9th Cir. 1998); Blaine v. Berryhill, 2018 WL 6243089, *4 (D. Mont. Nov.
28 29, 2018)(“The ALJ’s conclusion that [the claimant’s] testimony would

                                              18
 1
     only   be   accepted    to   the   extent          that    her     hearing      testimony      was
 2
     ‘consistent with the objective medical ... evidence’ is that same as
 3
     rejecting    subjective      symptom    testimony          to     the    extent    that   it    is
 4
     inconsistent with the objective medical evidence. Here, the ALJ treated
 5
     consistency with the objective medical evidence as a necessary condition
 6
     to credibility, i.e., if a certain symptom is consistent with the ‘other
 7
     evidence’ but inconsistent with the ‘objective medical evidence’ it is,
 8
     according to the ALJ, not credible.                By treating cconsistency with the
 9
     objective medical evidence in this way, the ALJ essentially determined
10
     that it can be the sole ground for determining that [the claimant’s]
11
     symptom testimony is not credible, which is the precise practice the
12
     Ninth Circuit prohibits.”); see also SSR 16-3p, 2017 WL 5180304, *7 (“We
13
     must consider whether an individual’s statements about the intensity,
14
     persistence, and limiting effects of his or her symptoms are consistent
15
     with the medical signs and laboratory findings of record.... However,
16
     we will not disregard an individual’s statements about the intensity,
17
     persistence,     and   limiting    effects         of     symptoms      solely     because     the
18
     objective    medical    evidence       does    not        substantiate       the    degree      of
19
     impairment related-symptoms alleged by the individual.”).
20
21
            Because   the   Court   finds     that       the     the    ALJ    did     not   discount
22
     Plaintiff’s symptom testimony on legally permissible grounds, the Court
23
     is unable to defer to the ALJ’s credibility determination.                          Cf. Flaten
24
     v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464 (9th Cir.
25
     1995)(the court will defer to the ALJ’s credibility determinations when
26
     they are appropriately supported in the record by specific findings
27 justifying that decision)(citations omitted).
28

                                                   19
 1
     B.   Remand Is Warranted
 2
 3
          The decision whether to remand for further proceedings or order an
 4
     immediate award of benefits is within the district court’s discretion.
 5
     Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000).                      Where no
 6
     useful purpose would be served by further administrative proceedings,
 7
     or where the record has been fully developed, it is appropriate to
 8
     exercise this discretion to direct an immediate award of benefits.                 Id.
 9
     at 1179 (“[T]he decision of whether to remand for further proceedings
10
     turns upon the likely utility of such proceedings.”).                 However, where,
11
     as   here,    the    circumstances       of    the   case   suggest    that    further
12
     administrative review could remedy the Commissioner’s errors, remand is
13
     appropriate.        McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011);
14
     Harman v. Apfel, 211 F.3d at 1179-81.
15
16
          Since    the    ALJ   failed   to   properly     assess   Plaintiff’s     symptom
17
     testimony, remand is appropriate.              Because outstanding issues must be
18
     resolved before a determination of disability can be made, and “when the
19
     record as a whole creates serious doubt as to whether the [Plaintiff]
20
     is, in fact, disabled within the meaning of the Social Security Act,”
21
     further administrative proceedings would serve a useful purpose and
22
     remedy defects. Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir.
23
     2014)(citations omitted).8
24
          8
                  The Court has not reached any other issue raised by Plaintiff
25 except to determine that reversal with a directive for the immediate
   payment of benefits would not be appropriate at this time.
26 “[E]valuation of the record as a whole creates serious doubt that
     Plaintiff is in fact disabled.” See Garrison v. Colvin, 759 F.3d 995,
27 1021 (2014). Accordingly, the Court declines to rule on Plaintiff’s
   claims regarding the ALJ’s failure to properly reject the opinions of
28 Plaintiff’s treating psychiatrist and other treating physicians (see
                                                                            (continued...)

                                                   20
 1
                                      ORDER
 2
 3
          For the foregoing reasons, the decision of the Commissioner is
 4
     reversed, and the matter is remanded for further proceedings pursuant
 5
     to Sentence 4 of 42 U.S.C. § 405(g).
 6
 7
          LET JUDGMENT BE ENTERED ACCORDINGLY.
 8
 9
     DATED: March 26, 2019
10
11
                                                 /s/
12                                           ALKA SAGAR
                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
          8
              (...continued)
27 Joint Stip. at 18-24, 29-30), and the ALJ’s failure to properly reject
   the Third Party Function Report completed by Plaintiff’s mother. (see
28 Joint Stip. at 30-33). Because this matter is being remanded for
     further consideration, these issues should also be considered on remand.

                                       21
